FILED BY CLERK
                              IN THE COURT OF APPEALS                          JULY 11 2007
                                  STATE OF ARIZONA                              COURT OF APPEALS
                                    DIVISION TWO                                  DIVISION TWO




THE STATE OF ARIZONA,                           )
                                                )           2 CA-CR 2006-0203
                                  Appellee,     )           DEPARTMENT B
                                                )
                     v.                         )           OPINION
                                                )
MICHAEL MANUEL DIXON,                           )
                                                )
                                 Appellant.     )
                                                )


          APPEAL FROM THE SUPERIOR COURT OF COCHISE COUNTY

                                  Cause No. CR200500434

                    Honorable James L. Conlogue, Judge Pro Tempore

                                        AFFIRMED


Terry Goddard, Arizona Attorney General
 By Randall M. Howe and David A. Sullivan                                            Tucson
                                                                      Attorneys for Appellee

Joy Bertrand                                                                        Phoenix
                                                                      Attorney for Appellant


E S P I N O S A, Judge.

¶1             After a jury trial, Michael Dixon was convicted of theft of a means of

transportation, a class three felony, and possession of drug paraphernalia, a class six felony.

The trial court sentenced him to concurrent, presumptive prison terms of 3.5 years and one
year. On appeal, Dixon challenges only his conviction for theft of a means of transportation

and the trial court’s order that he pay restitution to the victims. We affirm.

                                         Background

¶2            Jessie M. testified that on May 28, 2005, he had parked his truck at a golf

course where he worked in Tucson, locked it, and turned on the security alarm. When he

returned to the parking lot later that day, the truck was missing, and he reported it stolen. On

June 9, Sierra Vista police found the vehicle parked on a residential street with Dixon inside.

The previously red truck had been partially spray-painted blue, the tires and seats had been

replaced, and the dashboard had been “torn apart.”

¶3            At trial, Dixon testified he had found the damaged truck in the desert near

Tombstone and believed it had been abandoned, possibly by “illegal aliens” or as part of an

“insurance scam.” He admitted he had replaced the tires, spray-painted “three quarters” of

the truck blue, used a “hot wire” to start the engine, drove the truck for a period of days, and

had not contacted the “DMV” (Arizona Department of Transportation Motor Vehicle

Division) to apply for an “abandoned title,” although he knew he could do so.

¶4            The trial court instructed the jury on two theories of theft of a means of

transportation. First, it gave an instruction on theft by control, which requires proof that a

person knowingly and without lawful authority “[c]ontrols another person’s means of

transportation knowing or having reason to know that the property is stolen.” A.R.S.

§ 13-1814(A)(5). Next, and over Dixon’s objection, it instructed the jury on theft of lost or



                                               2
misdelivered property, which requires proof that a person knowingly and without lawful

authority “[c]omes into control of another person’s means of transportation that is lost or

misdelivered under circumstances providing means of inquiry as to the true owner and

appropriated [sic] the means of transportation to the person’s own or another’s use without

reasonable efforts to notify the true owner.” § 13-1814(A)(4). On appeal, Dixon contends

the evidence did not warrant an instruction on theft of lost or misdelivered property and the

prosecutor’s argument to the jury prejudicially misconstrued the meaning of the term “lost”

as used in § 13-1814(A)(4).

                                      Meaning of “Lost”

¶5             Dixon argues that the term “lost” in this context requires evidence of accidental

loss or of some inadvertence by the property owner and that this meaning necessarily

eliminates the possibility that property can be both lost and stolen.            This proposed

interpretation was consistent with Dixon’s defense, which essentially consisted of his claim

that he had found what he believed was an abandoned vehicle and neither knew, nor should

have known, it had been stolen. Under this theory, Dixon sought to avoid conviction under

§ 13-1814(A)(5) based on his lack of actual or constructive knowledge and to avoid

conviction under § 13-1814(A)(4) by urging the vehicle he had found was not “lost” within

the purview of the statute. The trial court reasoned, however, that when the owner of a

vehicle has reported it stolen, “the vehicle is still lost to the victim” and gave the instruction

on theft of lost or misdelivered property notwithstanding Dixon’s objection.



                                                3
¶6            The prosecutor, in turn, argued to the jury that “[the victim] lost the use of the

truck. He lost the ability to get in his truck and do whatever he wanted to do with it. On

May 28, to [the victim], that truck was lost, and he had reported it stolen.” Dixon contends

this argument and other consistent statements by the prosecutor were prejudicial because,

“with no evidence to show that [he] took the truck from the golf course or . . . had knowledge

of the truck’s stolen status, [the state] could only” secure a conviction under

§ 13-1814(A)(4). We disagree with Dixon on both his interpretation of the statute and the

nature of the evidence.

¶7            Statutory interpretation presents questions of law that we review de novo. State

v. Fell, 203 Ariz. 186, ¶ 6, 52 P.3d 218, 220 (App. 2002). “‘[O]ur primary goal is to discern

and give effect to the legislature’s intent.’” State v. Tyszkiewicz, 209 Ariz. 457, ¶ 5, 104 P.3d
188, 190 (App. 2005), quoting Fell, 203 Ariz. 186, ¶ 6, 52 P.3d at 220. To do so, we need

not look beyond the plain language of a statute, unless it is unclear. Id. In examining the

language of a statute, “we give words their plain and ordinary meaning,” absent a clear

legislative intent to apply a special meaning. State v. Cotton, 197 Ariz. 584, ¶ 6, 5 P.3d 918,

920 (App. 2000).

¶8            Even adopting Dixon’s proposed definition of “lost,” we find no merit to his

argument that either the trial court or the prosecutor misconstrued the term as used in

§ 13-1814(A)(4). Dixon cites Black’s Law Dictionary 946 (6th ed. 1991), which states: “An

article is ‘lost’ when the owner has lost the possession or custody of it, involuntarily and by


                                               4
any means, but more particularly by accident or his own negligence or forgetfulness, and

when he is ignorant of its whereabouts or cannot recover it by an ordinarily diligent search.”

(Emphasis added.) Dixon cites the same source’s definition of “lose,” which means “[t]o

bring to destruction; to ruin; to suffer the loss of; to be deprived of, to part with, especially

in an accidental or unforeseen manner.” Id. at 945 (emphasis added).

¶9            Under the plain meaning of the term “lost,” there is no question that

§ 13-1814(A)(4) was intended to encompass the circumstances present in this case or that the

evidence supported giving the instruction. See State v. Shumway, 137 Ariz. 585, 588, 672
P.2d 929, 932 (1983) (jury instruction should be given if evidence reasonably supports it).

Jessie’s testimony established he had been involuntarily deprived of the custody of his truck

and this event was unforeseen. He had diligently reported its theft to the police and had no

other practical means at his disposal to find it. The truck was therefore “lost,” despite that

its disappearance might have originated from a nonaccidental theft by someone other than

Dixon. Jessie testified he had not given Dixon permission to possess or drive the truck.

Dixon’s own testimony established he knowingly had controlled the truck; its California

license plate had been attached, providing at least one means of inquiry as to its true owner;

he had appropriated it for his own use; and he had made no effort whatsoever to notify the

owner of its whereabouts.        Thus, there was evidence supporting every element of

§ 13-1814(A)(4). Accordingly, we reject Dixon’s arguments that the trial court abused its

discretion in giving the instruction on theft of lost or misdelivered property and that the



                                               5
evidence was insufficient to support his conviction under § 13-1814(A)(4). See State v.

Arredondo, 155 Ariz. 314, 316, 746 P.2d 484, 486 (1987) (“To set aside a jury verdict for

insufficient evidence it must clearly appear that upon no hypothesis whatever is there

sufficient evidence to support the conclusion reached by the jury.”).

¶10           Likewise, we reject Dixon’s argument that the evidence was insufficient to

support the verdict under § 13-1814(A)(5). When reviewing a verdict for sufficiency of the

evidence, we view the evidence in the light most favorable to upholding the verdict and will

affirm if “a rational trier of fact could have convicted the defendant of the crime in

question.” State v. McGill, 213 Ariz. 147, ¶ 17, 140 P.3d 930, 935 (2006). Dixon’s

testimony concerning the circumstances under which he had come to possess the truck, drive

it, and attempt to change its color, as well as his claims that he believed the truck had been

abandoned as part of an “insurance scam,” were all subject to the jury’s scrutiny for weight

and credibility. Even accepting Dixon’s testimony as true, a rational jury could have rejected

his contention that he lacked any reason to know the truck had been stolen, particularly in

light of evidence the state presented that the dashboard, steering column, and ignition switch

all had been damaged. In addition, Dixon had initially told a police officer he had purchased

the truck for $600, a story he testified he had fabricated because he “didn’t want to be

charged with a stolen truck.” Given this evidence, a rational jury could find Dixon guilty of

the crime of theft of a means of transportation under § 13-1814(A)(5).




                                              6
                                     Restitution Award

¶11           Dixon also challenges the restitution order that requires him to pay $6,345 to

the victim and his mother, co-owners of the truck. A victim is entitled to restitution “in the

full amount of the economic loss as determined by the court.” A.R.S. § 13-603(C). “A court

has wide discretion in setting restitution based on the facts of each case.” State v. Ellis, 172
Ariz. 549, 551, 838 P.2d 1310, 1312 (App. 1992). We will uphold a restitution award if it

bears a reasonable relationship to the loss sustained. State v. Lindsley, 191 Ariz. 195, 197,

953 P.2d 1248, 1250 (App. 1997).

¶12           Dixon first claims the restitution award lacked evidentiary support. We

disagree. Although Dixon characterizes the evidence supporting the amount of restitution

as “unsubstantiated,” the order is based, in part, on information contained in a presentence

report. The report included an itemized list of personal property or automotive features for

which restitution was sought, each with an assigned value, as well as a statement that Jessie’s

mother had reported the amount of restitution sought was for items “not covered by their

insurance claim.” At sentencing, Dixon’s counsel stated she had believed, based on “a

conversation with the County Attorney[,] that there would be no restitution sought in [this]

case.” She further avowed she had consequently ceased investigative efforts aimed at

contesting the victims’ claim for restitution.        However, Dixon requested neither a

continuance nor a restitution hearing. See State v. Steffy, 173 Ariz. 90, 93, 839 P.2d 1135,




                                               7
1138 (App. 1992) (defendant may object at time of sentencing to amount of restitution or

request hearing on issue).

¶13           Although the evidence of value and absence of insurance coverage for the

listed items contained in the presentence report was uncorroborated by other evidence, it was

nonetheless uncontested evidence that was “substantiated” by the victims’ claims. Dixon has

cited no authority establishing that a court, in setting restitution, may not rely upon

information provided in a presentence report. Indeed, the statutory sentencing scheme

implies that the presentence report and victim impact statement will provide restitution

information for the sentencing court’s consideration. See A.R.S. §§ 12-253(4) (probation

officer shall inquire into financial impact on victim and victim’s immediate family);

13-603(C) (sentencing court shall require convicted person to pay restitution); 13-804(G)

(if evidence is insufficient to determine amount of restitution or manner of payment, court

may hold hearing at which state “may present evidence or information”); 13-4410(C)(2)

(victim impact statement may include “economic loss or property damage suffered”). And

several cases cited by the state suggest a presentence report provides sufficient evidence,

notwithstanding Dixon’s efforts to distinguish them. See Shenah v. Henderson, 106 Ariz.
399, 476 P.2d 854 (1970); State v. Holguin, 177 Ariz. 589, 870 P.2d 407 (App. 1993); State

v. Mears, 134 Ariz. 95, 654 P.2d 29 (App. 1982); see also State v. Nash, 143 Ariz. 392, 402,

694 P.2d 222, 232 (1985) (sentencing court may consider information obtained from




                                             8
out-of-court sources so long as information is disclosed to defendant who has opportunity

to explain or deny it).

¶14           Dixon also challenges the restitution order because the trial court initially

expressed reservations about the evidence and offered to reconsider the order if Dixon

produced conflicting evidence, a portion of the ruling he contends “shifted the burden of

proof” to him. The trial court weighed all the evidence before it and, in its discretion,

awarded restitution. We do not reweigh the evidence on appeal. State v. Rodriguez, 205
Ariz. 392, ¶ 18, 71 P.3d 919, 924 (App. 2003). Whatever the trial court’s misgivings might

have been in reaching its determination, the evidence supports the conclusion the court

ultimately reached, and the order “bears a reasonable relationship to the loss sustained.”

Lindsley, 191 Ariz. at 197, 953 P.2d at 1250; see also United California Bank v. Prudential

Ins. Co. of America, 140 Ariz. 238, 308, 681 P.2d 390, 460 (App. 1983) (“Appeals lie from

findings of fact, conclusions of law, and judgments, not from ruminations of the trial

judge.”). Nothing about the trial court’s offer to reopen the matter on receipt of new

information from Dixon shows the court assessed the information already before it by an

improper standard. Rather, the offer is reasonably viewed as a measure of accommodation

for Dixon’s claim of surprise that the victims had sought restitution.

¶15           Our conclusion also vitiates Dixon’s remaining claim, that the trial court

“granted a windfall” to the victims. That argument rests solely on questions of credibility,




                                             9
another province of the trial court upon which we do not intrude. See State v. Alawy, 198
Ariz. 363, n.2, 9 P.3d 1102, 1104 n.2 (App. 2000).

                                      Disposition

¶16          Dixon’s convictions and sentences are affirmed.




                                            PHILIP G. ESPINOSA, Judge

CONCURRING:




PETER J. ECKERSTROM, Presiding Judge




J. WILLIAM BRAMMER, JR., Judge




                                           10